                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


                          )
                          )
UNITED STATES OF AMERICA, )
                          )
             Plaintiff,   )
                          )                     CASE NO.: 1:21-cv-00564
                          )
             vs.          )                     JUDGE CHRISTOPHER A. BOYKO
                          )
                          )
REAL PROPERTY LOCATED AT  )
100 MOUNTAIN VIEW DRIVE,  )
MORELAND HILLS, OHIO      )
CUYAHOGA COUNTY PERMANENT)
PARCEL NOS: 913-06-001,   )
913-06-005, et al.,       )
                          )
             Defendants.  )
                          )
      RESPONSE TO UNITED STATES’ MOTION FOR A STAY
      Eyton Senders, 100 Mountain View LLC, Corner Green LLC, ES Global Real

Estate Holdings LLC, and N. Laurel Avenue Property Holdings LLC (collectively

“Claimants”) hereby respond that Claimants do not oppose the United States’

Motion For A Stay. Furthermore, Claimants join in respectfully requesting a stay

of this civil forfeiture case at this time, but for the reasons stated previously in their

Motion for a Protective Order.


      A “court may decide in its discretion to stay civil proceedings, postpone civil

discovery, or impose protective orders and conditions ‘when the interests of justice

…seem to require such action, sometimes at the request of the



                                                                                         1
prosecution,…sometimes at the request of the defense.’” Securities and Exch.

Comm’n v. Dresser Indus., Inc., 628 F. 2d 1368, 1375 (D.C. Cir. 1980) (en banc)

(quoting United States v. Kordel, 397 U.S. 1, 12 n.27 (1970)).




Date: May 25, 2021                      Respectfully submitted,


                                        /S/_Edmund W. Searby___________________
                                        Edmund W. Searby (OH 0067455)
                                        SEARBY LLP
                                        Suite 210N
                                        30195 Chagrin Blvd.
                                        Cleveland, Ohio 44124
                                        Tel: (216) 591-2613
                                        Mobile: (440) 384-2337
                                        Email: esearby@searby.law
                                        Attorney for Claimants




                                                                                  2
                           CERTIFICATE OF SERVICE

I hereby certify that on this 25th day of May, 2021, the undersigned served this

Response to United States’ Motion For A Stay via this Court’s CM/ECF system, which

will serve a copy on all counsel of record.




                                                  _____________________________

                                                  Edmund W. Searby

                                                  Counsel for Claimants




                                                                                  3
